Exhibit 10.1

EXECUTION COPY

Baxter International Inc.

One Baxter Parkway

Deerfield, Illinois 60015

January 11, 2016

Shire plc

5 Riverwalk, Citywest Business Campus

Dublin 24

Republic of Ireland

Attention: Bill Mordan, General Counsel

Baxalta Incorporated

1200 Lakeside Drive

Bannockburn, Illinois 60015

Attention: Peter G. Edwards

Ladies and Gentlemen:

This letter agreement is entered into on the date first set forth above by and
among Shire plc, a company incorporated in Jersey (“Parent”), Baxalta
Incorporated, a Delaware corporation (“Baxalta”), and Baxter International Inc.,
a Delaware corporation (“Baxter”) (this “Letter Agreement”). Reference is made
to that certain Tax Matters Agreement, dated as of June 30, 2015, by and among
Baxter, by and on behalf of itself and each Affiliate of Baxter, and Baxalta, by
and on behalf of itself and each Affiliate of Baxalta (the “Tax Matters
Agreement”) and that certain Shareholder’s and Registration Rights Agreement,
dated as of June 30, 2015, by and between Baxter and Baxalta (the “Registration
Rights Agreement”). Pursuant to a merger agreement to be entered into among
Parent, BearTracks, Inc., a Delaware corporation, and Baxalta (the “Merger
Agreement”), Parent will, directly or indirectly, acquire all of the outstanding
shares of Baxalta Common Stock (the “Merger”), subject to the satisfaction of
certain closing conditions as described in the Merger Agreement. Capitalized
terms used but not defined herein have the meanings given to them in the Tax
Matters Agreement.

Parent, Baxalta and Baxter hereby agree as follows:

1. Support of Baxter; Waiver of Appraisal Rights.

(a) Baxter hereby consents to the inclusion of a statement, attributed to its
chief executive officer, expressing its support for the Merger in the form
attached hereto as Annex I (the “Baxter Support Statement”) in any Baxalta or
Parent press release announcing the entry into the Merger Agreement. Each of
Parent and Baxalta agrees that, except as required by applicable law or in the
discharge of its obligations hereunder, it will not make any public statement
(other than the Baxter Support Statement) of non-public information regarding
Baxter’s support for the Merger or any statement regarding Baxter’s plans with
respect to, or the



--------------------------------------------------------------------------------

anticipated timing or sizing of, any Retained Shares Transaction (as defined
below), in each case, without Baxter’s prior consent; provided that, Parent and
Baxalta may publish, make, repeat or otherwise use the Baxter Support Statement
unless and until Baxter objects in writing to the use thereof.

(b) Baxter hereby waives, and agrees not to exercise or assert, any appraisal
rights under applicable law, including Section 262 of the General Corporation
Law of the State of Delaware, in connection with the Merger.

2. Opinion Matters.

(a) Immediately prior to the closing of the Merger (the “Merger Closing”),
Baxter shall execute and deliver representation letters (the “Baxter Closing
Representation Letters”) to Cravath, Swaine & Moore LLP and KPMG LLP
substantially in the form of the representation letters (the “Baxter Signing
Representation Letters”) executed and delivered by Baxter on the date
immediately prior to the date that the Merger Agreement is entered into by
Parent and Baxalta (the “Merger Signing Date”) with such changes as are
necessary to reflect any changes in facts prior to the Merger Closing.

(b) Immediately prior to the Merger Closing, Parent shall execute and deliver
representation letters (the “Parent Closing Representation Letters”) to Cravath,
Swaine & Moore LLP and KPMG LLP substantially in the form of the representation
letters (the “Parent Signing Representation Letters”) executed and delivered by
Parent on the date immediately prior to the Merger Signing Date with such
changes as are necessary to reflect any changes in facts prior to the Merger
Closing.

(c) Immediately prior to the Merger Closing, Baxalta shall execute and deliver
representation letters (the “Baxalta Closing Representation Letters” and,
together with the Baxter Closing Representation Letters and the Parent Closing
Representation Letters, the “Closing Representation Letters”) to Cravath,
Swaine & Moore LLP and KPMG LLP substantially in the form of the representation
letters (together with the Baxter Signing Representation Letters and Parent
Signing Representation Letters, the “Signing Representation Letters” and
together with the Closing Representation Letters, the “Representation Letters”)
executed and delivered by Baxalta on the date immediately prior to the Merger
Signing Date with such changes as are necessary to reflect any changes in facts
prior to the Merger Closing.

(d) Baxter hereby represents and warrants that the Baxter Signing Opinion (as
defined below) has been furnished to Baxter, such that the condition set forth
in Section 2(g)(ii)(A) is satisfied. Baxter shall (i) use its reasonable best
efforts to cause KPMG LLP to deliver the Baxter Closing Opinion (as defined
below) immediately prior to the Merger Closing, such that the condition set
forth below in Section 2(g)(ii)(B) is satisfied and (ii) certify in writing to
Parent and Baxalta immediately upon receipt of such opinion that such opinion
has been furnished. As of the date immediately prior to the Merger Signing Date,
Baxter knows of no reason (x) why it would not be able to deliver the Baxter
Closing Representation Letters, or (y) why it would not be able to obtain the
Baxter Closing Opinion.

 

2



--------------------------------------------------------------------------------

(e) Parent shall use its reasonable best efforts to cause Cravath, Swaine &
Moore LLP to deliver the Parent Closing Opinion (as defined below) immediately
prior to the Merger Closing, such that the condition set forth below in
Section 2(g)(i)(B) is satisfied. As of the date immediately prior to the Merger
Signing Date, Parent knows of no reason (i) why it would not be able to deliver
the Parent Closing Representation Letters or (ii) why it would not be able to
obtain the Parent Closing Opinion.

(f) As of the date immediately prior to the Merger Signing Date, Baxalta knows
of no reason why it would not be able to deliver the Baxalta Closing
Representation Letters.

(g) Section 4.02(c) of the Tax Matters Agreement shall be waived with respect to
the Merger Closing if:

(i) (A) A tax opinion of Cravath, Swaine & Moore LLP is furnished to Parent, and
a true, correct and complete copy of such opinion is provided to Baxter and
Baxalta, on the date immediately prior to the Merger Signing Date, and
(B) Cravath, Swaine & Moore LLP furnishes a tax opinion to Parent immediately
prior to the Merger Closing that is a tax opinion substantially the same in form
and substance as the opinion referenced in clause (i)(A) (the “Parent Closing
Opinion”), a true, correct and complete copy of which shall be provided by
Parent to Baxter and Baxalta. In each case, such opinion may rely on the
applicable Representation Letters.

(ii) (A) A tax opinion of KPMG LLP is furnished to Baxter on the date
immediately prior to the Merger Signing Date (the “Baxter Signing Opinion”), and
(B) KPMG LLP furnishes a tax opinion to Baxter immediately prior to the Merger
Closing that is a tax opinion substantially the same in form and substance as
the opinion referenced in clause (ii)(A) above (the “Baxter Closing Opinion”).
In each case, such opinion may rely on the applicable Representation Letters.
Neither Baxalta nor Parent shall (in writing or otherwise) publicly refer to or
describe non-public information regarding the Baxter Signing Opinion or the
Baxter Closing Opinion without the prior written consent of KPMG LLP or Baxter,
except that the parties may disclose this Letter Agreement and describe its
terms in any Form 8-K, registration statement, proxy statement or circular
relating to the Merger Agreement or the Merger.

(h) Prior to the earlier of (i) the Merger Closing and (ii) the termination of
the Merger Agreement, each of Parent, Baxalta, and Baxter shall cooperate in
good faith with the reasonable requests of the other parties in connection with
matters related to the opinions referred to in this Section 2 (including the
preparation of materials by Parent, Baxalta, Baxter and their respective agents
documenting diligence and other matters related to the Retained Shares
Transactions). From and after the execution of this Letter Agreement, at such
time or times as may be reasonably requested by Baxter, each of Baxalta and
Parent shall use its reasonable best efforts to execute certificates reasonably
requested by Baxter containing appropriate representations that Baxalta or
Parent, as applicable, is, in good faith, able to make at such time, in
connection with KPMG LLP’s delivery to Baxter of a tax opinion or opinions
rendered in connection with the initial distribution of Baxalta Common Stock on
July 1, 2015, one or more Debt-for-Equity Exchanges, one or more Exchange Offers
(as defined in the

 

3



--------------------------------------------------------------------------------

Registration Rights Agreement), one or more contributions of Retained Shares to
Baxter’s U.S. pension fund or any dividend of Retained Shares to Baxter’s
shareholders. Upon Baxter’s reasonable request, Baxalta (or, after the Merger
Closing, Parent) shall use reasonable best efforts to cause any person who is at
the time of such request an executive officer of such party and who was an
executive officer of Baxter prior to the initial distribution of Baxalta Common
Stock on July 1, 2015 to assist Baxter in confirming such facts as are within
the knowledge of such executive officer. Each party shall make any such requests
for cooperation with reasonable advance notice and under reasonable
circumstances so as to minimize any disruption to or impairment of the
applicable party’s business.

(i) Baxter acknowledges and agrees that Section 4.02(c) of the Tax Matters
Agreement has been waived with respect to the execution of the Merger Agreement.

3. Indemnification and Guarantee.

(a) Notwithstanding anything in the Tax Matters Agreement, the Merger Agreement
or the Distribution Agreement to the contrary,

(i) Baxalta agrees that from and after the Merger Closing, subject to
Section 3(b) hereof and clause (ii) below, Baxalta shall indemnify and hold
harmless Baxter and each of its Affiliates and each of their respective
officers, directors and employees from and against, one hundred percent
(100%) of any Tax-Related Losses attributable to or resulting from (in whole or
in part) the Merger; and

(ii) Baxalta shall not be obligated to indemnify Baxter for any Tax-Related
Losses attributable to or resulting from (in whole or in part) any disposition
of Baxalta Common Stock by Baxter (including through Debt-for Equity Exchanges
and Subsequent Distributions) other than:

(A) the initial distribution of Baxalta Common Stock on July 1, 2015;

(B) the transactions described in Section 4 (which for the avoidance of doubt
include one or more Debt-for-Equity Exchanges, one or more Exchange Offers, one
or more contributions of Retained Shares to Baxter’s U.S. pension fund and any
dividend of Retained Shares to Baxter’s shareholders) that in each case conclude
prior to any Parent or Baxalta shareholder vote with respect to the Merger; or

(C) the conversion at the Merger Closing of any Retained Shares held by Baxter
into the right to receive Parent American Depositary Shares and cash (it being
understood that any Taxes imposed on Baxter with respect to the receipt of
Parent American Depositary Shares and cash upon the Merger Closing do not
constitute Tax Related Losses subject to indemnification under Section 3(a)(i)).

 

4



--------------------------------------------------------------------------------

Parent also agrees that, from and after the Merger Closing, Parent will
guarantee the payment and performance by Baxalta of its obligations and
agreements under this Letter Agreement, the Tax Matters Agreement, the
Distribution Agreement and the Ancillary Agreements (as defined in the
Distribution Agreement).

(b) Notwithstanding anything in the Tax Matters Agreement, the Merger Agreement,
the Distribution Agreement, or this Letter Agreement to the contrary, if Baxter
intentionally misrepresents any fact in either the Baxter Signing Representation
Letters or the Baxter Closing Representation Letters, the indemnification
obligation of Baxalta under Section 3(a) hereof and the indemnification
obligation of Baxalta under Section 4.05 of the Tax Matters Agreement shall not
apply to the extent any Tax-Related Losses are attributable to or resulting from
any such intentional misrepresentations.

(c) From and after the Merger Closing, Parent shall be afforded the same rights
and have the same obligations as Baxalta under Section 3.04 of the Tax Matters
Agreement.

4. Retained Shares Transactions. Each of Parent and Baxalta understands and
acknowledges that Baxter (a) intends to effectuate (or cause to be effectuated)
two Debt-for-Equity Exchanges (and related Underwritten Offerings (as defined in
the Registration Rights Agreement)), one Exchange Offer and a contribution of
Retained Shares (as defined in the Registration Rights Agreement) to Baxter’s
U.S. pension fund, and (b) may potentially effectuate a dividend of Retained
Shares to Baxter’s shareholders, in each case, in connection with the offer,
sale, exchange, placement, transfer, distribution or other disposition of
Baxter’s 131,902,719 Retained Shares by Baxter or the then holders of such
shares (each such Debt-for-Equity Exchange and Exchange Offer (but not, for the
avoidance of doubt, any U.S. pension fund contribution or any dividend of
Retained Shares to Baxter’s shareholders), a “Retained Shares Transaction”), in
each case, prior to any Parent or Baxalta shareholder vote with respect to the
Merger. Baxter shall use its reasonable best efforts to complete all Retained
Shares Transactions prior to any Parent or Baxalta shareholder vote with respect
to the Merger.

5. Cooperation and Support of Parent and Baxalta.

(a) Parent shall cooperate with and support Baxter and Baxalta to enable Baxalta
to comply with the terms of, and fulfill Baxalta’s obligations under, the
Registration Rights Agreement, including, without limitation, Baxalta’s
obligation to use its reasonable best efforts to prepare and file Registration
Statements (as defined in the Registration Rights Agreement) on an appropriate
form with the Securities Exchange Commission (“SEC”) as expeditiously as
possible upon receipt of a Demand Registration (as defined in the Registration
Rights Agreement), it being acknowledged and agreed that Baxter delivered notice
of a Demand Registration on August 10, 2015 and, as of the date hereof, no
Retained Shares have been registered or sold in connection therewith.
Notwithstanding the foregoing or anything to the contrary in the Registration
Rights Agreement (including, without limitation, Section 2.01(b) thereof),
Baxter shall be entitled to make at least three additional Demand Registrations
in connection with the Retained Shares Transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------

(b) (i) Baxalta shall use its reasonable best efforts to provide or update all
information on an appropriate registration form under the Securities Act of
1933, as amended (the “Securities Act”), including, without limitation, all
financial data (including selected financial data or “flash” numbers with
respect to recently completed periods), that (A) the SEC would require in a
registered offering of the Baxalta Common Stock or (B) is reasonably requested
by the underwriter(s) or dealer manager(s) in any Underwritten Offering or
Exchange Offer to ensure compliance with applicable laws (including, without
limitation, disclosure obligations under applicable federal securities laws),
respectively, in connection with each Retained Shares Transaction (collectively,
the “Offering Information”), in each case, as soon as practicable after (x) the
date hereof and (y) each such request by the underwriter(s) or dealer manager(s)
in such Underwritten Offering or Exchange Offer.

In furtherance of the foregoing, Baxalta shall use its reasonable best efforts
to cause to be prepared:

(1) if and to the extent required or requested by the SEC or reasonably
requested by such underwriter(s) or dealer manager(s) to ensure compliance with
applicable laws (including, without limitation, disclosure obligations under
applicable federal securities laws), pro forma financial statements regarding
the Merger prepared in accordance with, or reconciled to, generally accepted
accounting principles in the United States and prepared in accordance with
Regulation S-X under the Securities Act in a Registration Statement in a form
ready for filing with the SEC (collectively, “Pro Forma Financial Information”):

(I) would be required in (x) a Registration Statement that includes interim
financial information of Parent and Baxalta as of and for the nine-month period
ended September 30, 2015, (y) a Registration Statement that includes annual
financial information of Parent and Baxalta as of and for the year ended
December 31, 2015 or (z) a Registration Statement that includes interim
financial information of Parent and Baxalta as of and for the three-month period
ending March 31, 2016, in each case, to be delivered to Baxter and the
underwriter(s) or dealer manager(s), as applicable, by no later than January 25,
2016 (the “First PFFI Deadline”) in the case of clause (x), by no later than
March 18, 2016 (the “Second PFFI Deadline”) in the case of clause (y), and by no
later than May 12, 2016 (the “Third PFFI Deadline”) in the case of clause (z);
or

(II) is otherwise required or requested by the SEC or reasonably requested by
such underwriter(s) or dealer manager(s) to ensure compliance with applicable
laws (including, without limitation, disclosure obligations under applicable
federal securities laws), in each case, to be delivered to Baxter and such
underwriter(s) or dealer manager(s) as soon as practicable after such
requirement or request (including, without limitation, requirements or requests
for updated Pro Forma Financial Information).

 

6



--------------------------------------------------------------------------------

(2) all Baxalta executive compensation disclosure for fiscal year 2015 required
to be included in a Registration Statement filed or amended between January 1,
2016 and December 31, 2016 (x) prepared in accordance with all applicable rules
and regulations of the SEC and (y) delivered to Baxter and such underwriter(s)
or dealer manager(s) (the “Baxalta 2015 ECD”) by no later than January 25, 2016;
and

(3) Baxalta’s Annual Report on Form 10-K for the year ended December 31, 2015
(the “Baxalta 2015 10-K”) to be filed with the SEC by no later than March 11,
2016 (the “Baxalta 10-K Deadline”) and, if less than three Marketing Periods
have been completed as of May 11, 2016, Baxalta’s Quarterly Report on Form 10-Q
for the fiscal quarter ending March 31, 2016 (the “Baxalta 2016 Q1 10-Q”) to be
filed with the SEC by no later than May 12, 2016 (the “Baxalta Q1 10-Q
Deadline”).

(ii) Parent shall use its reasonable best efforts to cause to be prepared:

(A) if and to the extent required or requested by the SEC or reasonably
requested by such underwriter(s) or dealer manager(s) to ensure compliance with
applicable laws (including, without limitation, disclosure obligations under
applicable federal securities laws), Pro Forma Financial Information that:

(1) would be required in (x) a Registration Statement that includes interim
financial information of Parent and Baxalta as of and for the nine-month period
ended September 30, 2015, (y) a Registration Statement that includes annual
financial information of Parent and Baxalta as of and for the year ended
December 31, 2015 or (z) a Registration Statement that includes interim
financial information of Parent and Baxalta as of and for the three-month period
ending March 31, 2016, in each case, to be delivered to Baxter and the
underwriter(s) or dealer manager(s), as applicable, in any Underwritten Offering
or Exchange Offer by no later than the First PFFI Deadline in the case of clause
(x), by no later than the Second PFFI Deadline in the case of clause (y) and by
no later than the Third PFFI Deadline in the case of clause (z); or

(2) is otherwise required or requested by the SEC or reasonably requested by
such underwriter(s) or dealer manager(s) to ensure compliance with applicable
laws (including, without limitation, disclosure obligations under applicable
federal securities laws) to be delivered to Baxter and such underwriter(s) or
dealer manager(s) as soon as practicable after such requirement or request
(including, without limitation, requirements or requests for updated Pro Forma
Financial Information); and

(B) Parent’s Annual Report on Form 10-K for fiscal year 2015 to be filed with
the SEC by no later than March 11, 2016 and, if less than three Marketing
Periods have been completed as of May 11, 2016, Parent’s Quarterly Report on
Form 10-Q for the fiscal quarter ending March 31, 2016 to be filed with the SEC
no later than May 12, 2016.

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing, without Parent’s prior consent, the financial
information (other than Pro Forma Financial Information) or other business
information (other than information related to the Merger) of Parent shall not
be included in a Registration Statement for an Underwritten Offering or Exchange
Offer in connection with a Retained Shares Transaction unless required or
requested by the SEC.

(c) (i) Baxalta shall (A) use its reasonable best efforts to cause its
independent accounting firm to deliver customary “comfort” and bring-down
“comfort” letters (including, without limitation, customary “negative assurance”
comfort) to Baxter and such underwriter(s) or dealer manager(s) in connection
with Baxalta’s financial information required to be included in the applicable
Registration Statement, and (B) if reasonably requested by such underwriter(s)
or dealer manager(s), cause its principal financial or accounting officer to
deliver certificate(s) certifying as to the accuracy of Baxalta’s financial
information in the applicable Registration Statement as such underwriter(s) or
dealer manager(s) may reasonably request (together with such comfort letters,
the “Baxalta Comfort Documents”), including customary Baxalta Comfort Documents
with respect to any Pro Forma Financial Information required or requested as
provided above to be included in any Registration Statement pursuant to
Section 5(b) hereof and as may be necessary to enable the provision of the
Baxalta Comfort Documents described in subclause (A) above.

(ii) Parent shall (A) use its reasonable best efforts to cause its independent
accounting firm to deliver customary “comfort” and bring-down “comfort” letters
(including, without limitation, customary “negative assurance” comfort) to
Baxter and such underwriter(s) or dealer manager(s) in connection with Parent’s
financial information required by the SEC to be included in the applicable
Registration Statement, and (B) if reasonably requested by such underwriter(s)
or dealer manager(s), cause its principal financial or accounting officer to
deliver certificate(s) certifying as to the accuracy of Parent’s financial
information required by the SEC to be included in the applicable Registration
Statement as such underwriter(s) or dealer manager(s) may reasonably request
(together with such comfort letters, the “Parent Comfort Documents”), including
customary Parent Comfort Documents with respect to any Pro Forma Financial
Information required or requested as provided above to be included in any
Registration Statement pursuant to Section 5(b) and as may be necessary to
enable the provision of the Parent Comfort Documents described in subclause
(A) above.

(d) (i) Baxalta shall use its reasonable best efforts to cause its senior
executive officers (including, without limitation, its chief executive officer
and chief financial officer) and other members of management to participate at
reasonable times and for reasonable periods in any customary due diligence
sessions and “road show” presentations that may be reasonably requested by the
managing underwriter(s) or dealer manager(s), as applicable, in any Underwritten
Offering or Exchange Offer, including, if reasonably requested by the applicable
underwriter(s) or dealer manager(s), in-person participation of the chief
executive officer and chief financial officer of Baxalta in customary “road
show” presentations for not more than two consecutive Business Days (as defined
in the Registration Rights Agreement) during each Marketing Period (as defined
below), at such times and locations as may be reasonably requested

 

8



--------------------------------------------------------------------------------

by such underwriter(s) or dealer manager(s), and otherwise to use its reasonable
best efforts to facilitate, cooperate with, and participate in each Underwritten
Offering or Exchange Offer in connection with a Retained Shares Transaction and
customary due diligence and selling efforts related thereto, except to the
extent that such participation materially interferes with the management of
Baxalta’s business (collectively, “Required Baxalta Management Participation”).

(ii) Parent shall use its reasonable best efforts to cause at least one senior
executive officer familiar with the financial and business affairs of Parent and
the Merger to participate at reasonable times and for reasonable periods in any
customary due diligence sessions and “road show” presentations that may be
reasonably requested by the managing underwriter(s) or dealer manager(s), as
applicable, in any Underwritten Offering or Exchange Offer, including, if
reasonably requested by the applicable underwriter(s) or dealer manager(s),
in-person participation of members of management of Parent in customary “road
show” presentations for not more than two consecutive Business Days during each
Marketing Period (as defined below), at such times and locations as may be
reasonably requested by such underwriter(s) or dealer manager(s), and otherwise
use its reasonable best efforts to facilitate, cooperate with, and participate
in each Underwritten Offering or Exchange Offer in connection with a Retained
Shares Transaction and customary due diligence and selling efforts related
thereto, except to the extent that such participation materially interferes with
the management of Parent’s business (collectively, together with Required
Baxalta Management Participation, “Required Management Participation”). Baxter
acknowledges and agrees that any request for participation by Parent or any
Parent executive will take into account due consideration of efforts Parent has
taken and intends to take during the applicable Marketing Period to promote the
Merger.

(e) In connection with each Retained Shares Transaction:

(i) Baxalta shall use its reasonable best efforts to prepare, assist in the
preparation of, deliver and/or complete all of the following, as applicable
(collectively, the “Baxalta Marketing Period Deliverables”) at least two
Business Days prior to the commencement of each Marketing Period: (A) a
preliminary prospectus (including all Offering Information and Pro Forma
Financial Information required or requested to be included therein pursuant to
Section 5(b) hereof) for the applicable Registration Statement, (B) investor
presentation(s) or other marketing materials, (C) (x) substantially final draft
underwriting agreement(s) or exchange agreement(s), in the case of a
Debt-for-Equity Exchange and the related Underwritten Offering, or
(y) substantially final draft dealer manager agreement(s), and related
documents, in the case of an Exchange Offer, in each case, including
substantially final forms of all applicable legal opinions, (D) substantially
final draft Baxalta Comfort Documents, (E) all legal, business and accounting
due diligence of Baxalta in a manner reasonably satisfactory to Baxter and the
applicable underwriter(s) or dealer manager(s), as the case may be, (F) executed
lock-up agreements from Baxalta and its directors and executive officers in the
form contemplated in Section 8 hereof and (G) such other customary documents,
certificates, agreements and instruments reasonably requested by such
underwriter(s) or dealer manager(s), Baxter or third parties (including, without
limitation, any trustee, administrative agent, transfer

 

9



--------------------------------------------------------------------------------

agent, exchange agent or information agent) involved in any Retained Shares
Transaction and, in the case of subclauses (A), (B), (C), (D) and (G), in a form
reasonably satisfactory to Baxalta, Baxter and such underwriter(s) or dealer
manager(s), as applicable; and

(ii) Parent shall use its reasonable best efforts to prepare, assist in the
preparation of, deliver and/or complete all of the following, as applicable
(collectively, the “Parent Marketing Period Deliverables”) at least two Business
Days prior to the commencement of each Marketing Period: (A) Pro Forma Financial
Information required or requested to be included in the Registration Statement
pursuant to Section 5(b) hereof for the applicable Registration Statement,
(B) substantially final draft Parent Comfort Documents, if applicable, (C) all
legal business and accounting due diligence of Parent in a manner reasonably
satisfactory to Baxter and the applicable underwriter(s) or dealer manager(s),
as the case may be, (D) executed lock-up agreements from Parent in the form
contemplated in Section 8 hereof and (E) such other customary documents,
certificates, agreements and instruments reasonably requested by such
underwriter(s) or dealer manager(s), Baxter or third parties (including, without
limitation, any trustee, administrative agent, transfer agent, exchange agent or
information agent) involved in any Retained Shares Transaction and, in the case
of subclauses (A), (B) and (E), in a form reasonably satisfactory to Parent,
Baxter and such underwriter(s) or dealer manager(s), as applicable.

6. Marketing Periods. For each Underwritten Offering or Exchange Offer in
connection with a Retained Shares Transaction, Baxter, the underwriter(s) or
dealer manager(s), as applicable, and the applicable selling shareholders shall
be afforded a period of time (each, a “Marketing Period”) to publicly offer,
sell, exchange, place, transfer or otherwise dispose of Retained Shares in
connection with which the following conditions (the “Marketing Period
Conditions”) shall have been satisfied:

(a) all of the Baxalta Marketing Period Deliverables and, to the extent
required, the Parent Marketing Period Deliverables, in each case, that have been
requested with reasonable advance notice have been completed and/or delivered,
as applicable, prior to the commencement of the Marketing Period as set forth in
Section 5(e) hereof and to the extent applicable, executed prior to or during
(as applicable) the Marketing Period;

(b) the applicable Registration Statement has been, or could be (without an
amendment thereto, as applicable), declared effective under the Securities Act
(“SEC Clearance”) prior to the commencement of the Marketing Period (with the
exception of a Marketing Period with respect to an Exchange Offer, with respect
to which the Registration Statement must have been declared effective prior to
the expiration of the Exchange Offer), and if declared effective, such
Registration Statement continues to be effective for the remainder of the
Marketing Period;

(c) the Required Management Participation has been provided or made available as
set forth in Section 5(d) above;

 

10



--------------------------------------------------------------------------------

(d) each of Parent and Baxalta has complied with Section 8 hereof, with respect
to any Underwritten Offering in connection with a Debt-for-Equity Exchange, and
no Restricted Period (as defined below) relating to a prior Debt-for-Equity
Exchange, if any, shall be in effect;

(e) in the case of an Underwritten Offering in connection with a Debt-for-Equity
Exchange in connection with which a tender offer is not being made for
outstanding notes of Baxter, such period continues for at least four consecutive
Business Days;

(f) in the case of an Underwritten Offering in connection with a Debt-for-Equity
Exchange in connection with which a tender offer is made for outstanding notes
of Baxter, such period continues until the later of four consecutive Business
Days following (i) SEC Clearance and (ii) 14 calendar days after the early
settlement date for such tender offer; and

(g) in the case of an Exchange Offer, such period continues until such Exchange
Offer has been held open for the greater of (i) at least 20 consecutive Business
Days and (ii) up to 40 consecutive calendar days, as directed by Baxter in
consultation with Parent, Baxalta and the dealer manager(s) for such Exchange
Offer.

If a lead managing underwriter(s) or dealer manager(s), as applicable, in
consultation with Baxter, Parent and Baxalta, reasonably determines that the
occurrence of any calamity or crisis or change in financial, political or
economic conditions in the United States or elsewhere has caused a market
disruption such that the public offer, sale, exchange or placement, as
applicable, of Retained Shares at such time is impracticable or inadvisable, the
respective periods described in clauses (e), (f) and (g) above shall be tolled
during such period.

In addition, each of Parent and Baxalta shall use its reasonable best efforts to
cause one Marketing Period with respect to a Debt-for-Equity Exchange not
involving a tender offer to be completed in full by no later than February 8,
2016; provided, that, if such Marketing Period is not completed in full by
February 8, 2016, then each of Parent and Baxalta shall use its reasonable best
efforts to cause such Marketing Period to be completed in full by no later than
March 23, 2016, provided that no Pro Forma Financial Information is required or
requested in connection therewith. In addition, Parent and Baxalta shall use
their respective reasonable best efforts to cause one Marketing Period with
respect to all of the Marketing Period Conditions to be separately satisfied
with respect to two Debt-for-Equity Exchanges (whether only one Registration
Statement is filed in connection therewith or otherwise) and one Exchange Offer
prior to the Early Outside Date (as defined below) or the Outside Date (as
defined below), as applicable.

The parties hereto shall use their respective reasonable best efforts to cause
one Marketing Period for a Debt-for-Equity Exchange not involving a tender offer
to be completed prior to February 8, 2016. If one Debt-for-Equity Exchange
Marketing Period is completed prior to February 8, 2016, (a) Baxter shall demand
that a Registration Statement for an Underwritten Offering in connection with a
Debt-for-Equity Exchange be filed by no later than as promptly as practicable
after the Second PFFI Deadline, (b) the parties purchasing notes in the related
tender offer shall use their reasonable best efforts to commence such tender
offer for outstanding notes

 

11



--------------------------------------------------------------------------------

of Baxter by no later than the Second PFFI Deadline and (c) each party shall use
reasonable best efforts to cause SEC Clearance for such Registration Statement
to occur prior to or as promptly as practicable after the date that is 14
calendar days after the early settlement date for such tender offer, which early
settlement date shall occur no later than 13 Business Days after the
commencement of such tender offer.

If one Debt-for-Equity Exchange Marketing Period is not completed prior to
February 8, 2016, (a) Baxter shall demand that an amended Registration Statement
for an Underwritten Offering in connection with a Debt-for-Equity Exchange not
involving a tender offer be filed as promptly as practicable after the Second
PFFI Deadline and (b) the parties hereto shall use their respective reasonable
best efforts to cause the associated Marketing Period to begin by no later than
the date of SEC Clearance of the associated Registration Statement. Thereafter,
(i) Baxter shall demand that another Registration Statement for an Underwritten
Offering in connection with a second Debt-for-Equity Exchange be filed by no
later than as promptly as practicable after the expiration of the Restricted
Period with respect to the preceding Debt-for-Equity Exchange (or, if the
offering is not completed, as soon as practicable after the expiration of the
Marketing Period), (ii) the parties purchasing notes in the related tender offer
for outstanding notes of Baxter shall use their reasonable best efforts to
commence such tender offer by no later than as promptly as practicable after the
expiration of the Restricted Period with respect to the preceding
Debt-for-Equity Exchange and (iii) each party shall use reasonable best efforts
to cause SEC Clearance for such Registration Statement to occur prior to or as
promptly as practicable after the date that is 14 calendar days after the early
settlement date for such tender offer, which early settlement date shall occur
no later than 13 Business Days after the commencement of such tender offer.

Thereafter, (a) Baxter shall demand that a Registration Statement for an
Exchange Offer be filed by no later than as promptly as practicable following
fifteen calendar days after the public offering date set forth on the final
prospectus with respect to the second Debt-for-Equity Exchange transaction (or,
if the offering is not completed, as soon as practicable after the expiration of
the Marketing Period) and (b) the parties hereto shall use their respective
reasonable best efforts to commence such Exchange Offer as promptly as
practicable after the expiration of the Restricted Period with respect to the
preceding Debt-for-Equity Exchange.

7. Standstill. Neither Baxalta nor Parent will conduct any shareholder vote with
respect to, or consummate, the Merger (the “Standstill”) until the earliest to
occur of the following: (a) the date that all of the Marketing Period Conditions
have been separately satisfied with respect to two Debt-for-Equity Exchanges
(whether only one Registration Statement is filed in connection therewith or
otherwise) and one Exchange Offer, (b) the date that Baxter has disposed of all
its Retained Shares and (c) May 26, 2016, as such date may be extended as set
forth below (the “Early Outside Date”), or, if one Marketing Period with respect
to a Debt-for-Equity Exchange not involving a tender offer has not been
completed in full by February 8, 2016 and Baxter has complied with its
obligation to use its reasonable best efforts to cause such completion, June 17,
2016, as such date may be extended as set forth below (the “Outside Date”).

 

12



--------------------------------------------------------------------------------

Each of the Early Outside Date and the Outside Date, as applicable, shall be
extended (in the case of each clause below but without duplication) by the time
periods indicated below:

(i) the number of days that the Baxalta 2015 10-K is filed with the SEC after
the Baxalta 10-K Deadline;

(ii) the number of days that the Baxalta 2016 Q1 10-Q is filed with the SEC
after the Baxalta Q1 10-Q Deadline;

(iii) the number of days that any requested or required (in accordance with
Section 5(b)) Pro Forma Financial Information is delivered after the Second PFFI
Deadline or the Third PFFI Deadline, as applicable, if Pro Forma Financial
Information is required or requested to be included in any Registration
Statement pursuant to Section 5(b) hereof;

(iv) (A) if Pro Forma Financial Information is not required or requested to be
included in any Registration Statement pursuant to Section 5(b) hereof, the
number of days that the Baxalta 2015 ECD is delivered after the Baxalta 10-K
Deadline or (B) if Pro Forma Financial Information is required or requested to
be included in any Registration Statement pursuant to Section 5(b) hereof, the
number of days that the Baxalta 2015 ECD is delivered after March 18, 2016;

(v) the number of days for which Parent or Baxalta determines that maintaining
the effectiveness of any Registration Statement in connection with an
Underwritten Offering or Exchange Offer or filing an amendment or supplement to
any Registration Statement (or, if a Registration Statement has not yet been
filed, filing such a Registration Statement) would require the public disclosure
of material nonpublic information and refuses to maintain such effectiveness or
make any filing of such amendment, supplement or Registration Statement, if each
of the Marketing Period Conditions could otherwise have been satisfied during
such period and any failure to satisfy such conditions is not due to Parent’s or
Baxalta’s failure to comply with its respective obligations hereunder; and

(vi) solely in the case of the Early Outside Date, if less than two Marketing
Periods have been completed as of the Early Outside Date (as it may be extended
pursuant to clauses (i)-(v) above), and Baxter has complied with its obligations
hereunder with respect to such Marketing Periods, the number of days until the
completion of two Marketing Periods; provided that the Early Outside Date (as it
may be extended pursuant to clauses (i)-(v) above) shall not be extended by more
than 30 days pursuant to this clause (vi).

8. Clear Market; Lock-Up.

(a) During each Marketing Period described in Section 6(e) above and each
additional period of time for which Baxter agrees (with the lead underwriter in
connection with any Underwritten Offering) to similar restrictions with respect
to the Retained Shares in connection with any Underwritten Offering contemplated
hereby not to exceed (x) 30 days or (y)

 

13



--------------------------------------------------------------------------------

such shorter period as is appropriate for such offering as determined in the
good faith judgment of the lead underwriter after consultation with Baxalta’s
and Parent’s advisors (each such period, a “Restricted Period”), Baxalta agrees
that it will not, and it will cause its executive officers and directors not to,
directly or indirectly, (i) pledge, issue, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, Baxalta Common Stock or any other equity or
equity-linked securities of, or any securities convertible into or exercisable
or exchangeable for any equity or equity-linked securities of, Baxalta
(collectively, the “Baxalta Subject Securities”), (ii) subject to Section 1(a)
hereof, publicly disclose or engage in discussions concerning the intention to
make any issuance, sale, pledge, disposition or registration with respect to the
Baxalta Subject Securities, (iii) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Baxalta Subject Securities or (iv) file with the SEC or cause to become
effective any registration statement under the Securities Act relating to, or
make any demand for or exercise any right with respect to the registration with
the SEC of, any Baxalta Subject Securities, whether any such transaction
described in clause (i), (ii), (iii) or (iv) above is to be settled by delivery
of any Baxalta Subject Securities, in cash or otherwise, without Baxter’s prior
written consent, which may be given, conditioned or withheld in Baxter’s sole
discretion. Baxalta shall enter into an agreement evidencing the restrictions in
this Section 8 in customary form, which form is reasonably satisfactory to
Baxalta and Baxter and a single lead underwriter in any Underwritten Offering;
provided that such restrictions may be included in the applicable underwriting
agreement; provided, further, that any of the foregoing restrictions may be
waived by a single lead underwriter.

The restrictions contained in the preceding paragraph shall not apply to:

(i) the filing of any Registration Statement contemplated by this Letter
Agreement in connection with a Retained Shares Transaction (including, without
limitation, pursuant to a demand made by Baxter in accordance with Section 6
hereof) and any sale, transfer or other disposition of any Baxalta Subject
Securities in connection with any Retained Shares Transaction;

(ii) subject to the terms hereof (including, without limitation, Sections 2 and
7 hereof), the consummation of the Merger;

(iii) the issuance by Baxalta of any Baxalta Subject Securities upon the
exercise of any option or warrant or the conversion of any Baxalta Subject
Security, in each case, outstanding on the date hereof, or the vesting of any
previously issued Baxalta Subject Security, including, without limitation, any
restricted stock, restricted stock units or performance stock units;

(iv) the grant of stock options, stock, restricted stock units or performance
stock units pursuant to employee benefit plans in effect on the date hereof;

 

14



--------------------------------------------------------------------------------

(v) the filing of one or more registration statements on Form S-8 with the SEC
with respect to any Baxalta Subject Securities issued or issuable under any
equity compensation plan in effect on the date hereof;

(vi) the sale or forfeiture of any Baxalta Subject Security to satisfy any
income, employment or social tax withholding and remittance obligations of an
officer, a director or Baxalta in connection with any options of such officer or
director that are expiring within 90 days or any restricted stock units or
performance share units that vest during any Restricted Period; or

(vii) the filing of the registration statement required to be filed by Baxalta
pursuant to the Registration Rights Agreement, dated as of June 23, 2015, by and
among Baxalta, Baxter and Citigroup Global Markets Inc., Goldman, Sachs & Co.,
J.P. Morgan Securities LLC and UBS Securities LLC as representatives of the
initial purchasers.

(b) During each Marketing Period described in Section 6(e) above and each
Restricted Period, Parent agrees that it will not, directly or indirectly,
(i) pledge, issue, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, Parent American Depositary Shares or any other equity or
equity-linked securities of, or any securities convertible into or exercisable
or exchangeable for any equity or equity-linked securities of, Parent
(collectively, the “Parent Subject Securities”), (ii) subject to Section 1(a)
hereof, publicly disclose or engage in discussions concerning the intention to
make any issuance, sale, pledge, disposition or registration with respect to the
Parent Subject Securities, (iii) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Parent Subject Securities or (iv) file with the SEC or cause to become
effective any registration statement under the Securities Act relating to, or
make any demand for or exercise any right with respect to the registration with
the SEC of, any Parent Subject Securities, whether any such transaction
described in clause (i), (ii), (iii) or (iv) above is to be settled by delivery
of any Parent Subject Securities, in cash or otherwise, without Baxter’s prior
written consent, which may be given, conditioned or withheld in Baxter’s sole
discretion. Parent shall enter into an agreement evidencing the restrictions in
this Section 8 in customary form, which form is reasonably satisfactory to
Parent and Baxter and a single lead underwriter in any Underwritten Offering;
provided that such restrictions may be included in the applicable underwriting
agreement; provided, further, that any of the foregoing restrictions may be
waived by a single lead underwriter.

The restrictions contained in the preceding paragraph shall not apply to:

(i) subject to the terms hereof (including, without limitation, Sections 2 and 7
hereof), the filing of the Registration Statement on Form S-4 with respect to
the Merger and the consummation of the Merger;

 

15



--------------------------------------------------------------------------------

(ii) the issuance by Parent of any equity awards or of any Parent Subject
Securities upon the exercise or settlement of equity awards of Parent; or

(iii) the filing of one or more registration statements on Form S-8 with the SEC
with respect to any Parent Subject Securities issued or issuable under any
equity compensation plan in effect on the date hereof.

9. Certain Acknowledgments and Agreements of Parent, Baxter and Baxalta.

(a) Baxter and Baxalta hereby acknowledge and agree that, (i) except as
contemplated by this Letter Agreement, their obligations under the Tax Matters
Agreement, the Distribution Agreement and the Ancillary Agreements are and will
be unaffected by the transactions contemplated by the Merger Agreement in the
form reviewed on the date hereof); and (ii) if the Merger is not completed,
nothing in this Letter Agreement shall operate to modify Baxter’s and Baxalta’s
obligations under the Tax Matters Agreement.

(b) Baxter hereby acknowledges and agrees that, notwithstanding anything to the
contrary in the Registration Rights Agreement, the Registration Rights Agreement
shall terminate upon the Merger Closing; provided that the provisions of
Section 2.06, Section 2.07 and Article IV of the Registration Rights Agreement
shall survive any such termination; provided, further, that, if in the
reasonable judgment of Baxter’s external counsel, Baxter will be, or will be
deemed to be, an “affiliate” of Parent for purposes of Rule 405 under the
Securities Act upon Merger Closing, then (i) any Retained Shares held by Baxter
will constitute “Registrable Securities” under the Registration Rights Agreement
upon any conversion or exchange of such shares into equity securities of Parent
and (ii) the obligations for registration of the Registrable Securities (and
Baxter’s rights relating thereto) will be obligations of Parent.

(c) Each party hereto agrees that, if legally permissible and reasonably
practicable, (i) each of Parent and Baxalta shall notify Baxter at least five
Business Days prior to the mailing of the Merger proxy statement to its
shareholders (with respect to its shareholder vote with respect to the Merger)
and (ii) prior to any public disclosure, description or filing of any provision
of this Letter Agreement, it will consult with each other party hereto and
provide each other party hereto with reasonable advance notice of such
disclosure, description or filing and the proposed form and substance thereof.
Each party hereto acknowledges that (A) this Letter Agreement will be filed
with, and a description of its terms included in, a Form 8-K of each of Baxter,
Baxalta and Parent to be filed in connection with the entering into of this
Letter Agreement, the announcement of the entering into of the Merger Agreement
and with each Registration Statement, (B) this Letter Agreement will be
incorporated by reference into, and a description of its terms included in, the
registration statement on Form S-4 of Parent related to the Merger and (C) a
description of the terms of this Letter Agreement will be included in the
prospectus to be made available by Parent in connection with the listing of new
ordinary shares to be offered to Baxalta shareholders, the circular to be
provided to Parent shareholders in connection with Parent’s shareholder vote
with respect to the Merger and other documents filed or made publicly available
pursuant to the listing, prospectus and disclosure and transparency rules
maintained by the UK Financial Conduct Authority.

 

16



--------------------------------------------------------------------------------

10. Termination. This Letter Agreement may be terminated (a) by mutual written
consent of Baxalta, Baxter and Parent, provided that the provisions of
Section 9(a) and Sections 11-15 hereof shall survive such termination, (b) by
Parent or Baxalta upon termination of the Merger Agreement, provided that, the
provisions of Section 8 (solely with respect to any Restricted Period then in
effect for Baxalta or its directors and executive officers), Section 9(a) and
Sections 11-15 hereof shall survive such termination or (c) subject to
compliance with Section 7 hereof, upon Merger Closing, provided that the
provisions of Section 2(g), Section 2(h), Section 3, Section 8 (solely with
respect to any Restricted Period then in effect), Section 9 and Sections 11-16
hereof shall survive such termination. If this Letter Agreement is terminated
under clause (a), (b) or (c) above, Baxter acknowledges and agrees that
Section 4.02(c) of the Tax Matters Agreement has been waived with respect to the
execution of the Merger Agreement (and this sentence shall survive the
termination of this Letter Agreement).

11. Notices. All notices, requests, claims, demands or other communications
under this Letter Agreement shall be in writing and shall be given, and shall be
deemed to have been duly given, upon delivery by hand, sending by registered or
certified mail (postage prepaid, return receipt requested) or sending by email
to the respective parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

(a) if to Parent:

Shire plc

5 Riverwalk, Citywest Business Campus

Dublin 24

Republic of Ireland

Attention: Bill Mordan, General Counsel

Email: wrmordan@shire.com

with a copy to (which shall not constitute notice):

 

Ropes & Gray LLP Prudential Tower 800 Boylston Street Boston, Massachusetts
02199 Attention:    Christopher D. Comeau    Paul M. Kinsella

Email:    christopher.comeau@ropesgray.com    paul.kinsella@ropesgray.com

 

17



--------------------------------------------------------------------------------

(b) if to Baxalta:

Baxalta Incorporated

1200 Lakeside Drive

Bannockburn, Illinois 60015

Attention: General Counsel

Email: peter.edwards@baxalta.com

with copies to (which shall not constitute notice):

Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois 60606

Attention: David A. Schuette

Email: dschuette@mayerbrown.com

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attention: R. Scott Falk, P.C.

Email: scott.falk@kirkland.com

(c) if to Baxter:

Baxter International Inc.

One Baxter Parkway

Deerfield, Illinois 60015

Attention: General Counsel

Email: general_counsel@baxter.com

with a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036

Attention: David J. Goldschmidt

Email: David.Goldschmidt@skadden.com

 

Skadden, Arps, Slate, Meagher & Flom LLP 155 North Wacker Drive Chicago,
Illinois 60606 Attention:    Charles W. Mulaney, Jr.    Joseph Miron

Email:    Charles.Mulaney@skadden.com    Joseph.Miron@skadden.com

 

18



--------------------------------------------------------------------------------

12. Headings. Section headings used herein are for convenience of reference
only, are not part of this Letter Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this Letter
Agreement.

13. Counterparts. This Letter Agreement may be executed in one or more
counterparts, all of which counterparts shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each party and delivered to the other party. This Letter Agreement may
be executed by facsimile or PDF signature and a facsimile or PDF signature shall
constitute an original signature for all purposes.

14. Governing Law. This Letter Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Delaware, irrespective
of the choice of laws and principles of the State of Delaware, as to all
matters, including, without limitation, matters of validity, construction,
effect, enforceability, performance and remedies.

15. Jurisdiction; Waiver of Jury Trial. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the Court of Chancery of the State of
Delaware, or, in the event (but only in the event) that such court does not have
subject matter jurisdiction over any action, suit or proceeding (each, a
“Proceeding”), the federal courts of the United States of America located in the
State of Delaware, in respect of all matters arising out of or relating to this
Letter Agreement, the interpretation and enforcement of the provisions of this
Letter Agreement, and of the documents referred to in this Letter Agreement, and
hereby waives, and agrees not to assert, as a defense in any Proceeding for the
interpretation or enforcement hereof or of any such document, that (i) it is not
subject thereto, (ii) such Proceeding may not be brought or is not maintainable
in said courts, (iii) the venue thereof may not be appropriate or (iv) this
Letter Agreement or any such document may not be enforced in or by such courts,
and each of the parties hereto irrevocably agrees that all claims with respect
to such Proceeding shall be heard and determined exclusively in such courts. The
parties hereto irrevocably consent and submit to the personal jurisdiction of
such courts in respect of the interpretation and enforcement of the provisions
of this Letter Agreement. Each party hereto acknowledges and agrees that any
controversy that may arise under this Letter Agreement is likely to involve
complicated and difficult issues, and therefore each party hereto irrevocably
and unconditionally waives any right such party may have to a trial by jury in
respect of any Proceeding directly or indirectly arising out of or relating to
this Letter Agreement.

16. Specific Enforcement. The parties hereto acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Letter Agreement were not performed in accordance with its specific terms or
were otherwise breached, and that monetary damages, even if available, would not
be an adequate remedy therefor. It is accordingly agreed that the parties hereto
shall be entitled to an injunction or injunctions, or any other appropriate form
of equitable relief, to prevent breaches of this Letter Agreement and to enforce
specifically the performance of the terms and provisions of this Letter
Agreement in any court referred to in the preceding paragraph, without proof of
damages or otherwise (and each party hereto hereby waives any requirement for
the securing or posting of any bond in

 

19



--------------------------------------------------------------------------------

connection with such remedy), this being in addition to any other remedy to
which any party hereto may be entitled at law or in equity. Each of the parties
hereto acknowledges and agrees that the right to specific enforcement is an
integral part of this Letter Agreement and without such right, none of the
parties hereto would have entered into this Letter Agreement. The parties hereto
further agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to law or inequitable for any reason, nor to
assert that a remedy of monetary damages would provide an adequate remedy.

*    *    *

 

20



--------------------------------------------------------------------------------

Very truly yours, BAXTER INTERNATIONAL INC. By:  

/s/ James K. Saccaro

  Name: James K. Saccaro   Title: Corporate Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

If the above correctly reflects our understanding and agreement with respect to
the foregoing matters, please confirm by endorsing this Letter Agreement below.

 

Acknowledged and agreed to

as of the date first written above:

SHIRE PLC By:  

/s/ Flemming Ornskov

  Name: Flemming Ornskov   Title: Chief Executive Officer



--------------------------------------------------------------------------------

If the above correctly reflects our understanding and agreement with respect to
the foregoing matters, please confirm by endorsing this Letter Agreement below.

 

Acknowledged and agreed to as of the date first written above: BAXALTA
INCORPORATED By:  

/s/ Robert J. Hombach

  Name:   Robert J. Hombach   Title:   Executive Vice President,     Chief
Financial Officer and     Chief Operations Officer



--------------------------------------------------------------------------------

Annex I:

Baxter Support Statement

“Baxter fully supports the proposed combination of Shire and Baxalta, which will
create a major biotechnology company and global leader in rare diseases. Baxter
is pleased to support this value enhancing transaction.”